Citation Nr: 0300439	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  02-02 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
August 1968.  He died in October 1999.  The appellant is 
his surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, which denied the benefit 
sought on appeal.  The appellant entered notice of 
disagreement with this decision in April 2001; the RO 
issued a statement of the case in December 2001; and the 
appellant entered a substantive appeal, on a VA Form 9, 
which was received in January 2002.  The appellant was 
afforded a personal hearing in October 2002 before the 
undersigned member of the Board. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claim on appeal 
has been obtained; the RO has notified the appellant of 
the evidence needed to substantiate the claim addressed in 
this decision, and obtained all available relevant 
evidence designated by the appellant in order to assist 
her in substantiating her claim for VA compensation 
benefits; in light of the grant of the appeal for service 
connection for the cause of the veteran's death, there is 
no reasonable possibility that additional assistance would 
further aid in substantiating the appellant's claim. 

2.  The veteran died in October 1999; the Certificate of 
Death lists the immediate cause of death as gunshot wounds 
of the chest. 

3.  At the time of the veteran's death, service connection 
had been established for post-traumatic stress disorder 
(PTSD), rated as 30 percent disabling from 1981, residuals 
of a gunshot wound to the lower abdomen, rated as 
noncompensably disabling, and residuals of a shell 
fragment wound to the left shoulder, right hand, and 
wrist, rated as noncompensably disabling.

4.  The evidence of record for and against the appellant's 
claim is in relative equipoise on the question of whether 
the veteran's service-connected PTSD contributed 
substantially or materially to cause his death. 


CONCLUSION OF LAW

With the resolution of reasonable doubt in the appellant's 
favor, service connection for the cause of the veteran's 
death is warranted.  38 U.S.C.A. §§ 1110, 1310, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In this case, the Board finds that the appellant has been 
adequately notified regarding the evidence needed to 
substantiate her claim for service connection for the 
cause of the veteran's death, and that the RO has taken 
action that is consistent with the provisions pertaining 
to the duty to notify.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In the rating decision, 
statement of the case, supplemental statement of the case, 
and letters to the appellant, the RO advised the appellant 
of what must be demonstrated to establish service 
connection for the cause of the veteran's death.  The 
appellant was afforded a personal hearing in October 2002 
before the undersigned member of the Board.  Moreover, in 
light of the grant of benefits sought on appeal, no 
further evidence is necessary to substantiate the 
appellant's claim for service connection for the cause of 
the veteran's death.  See 38 U.S.C.A. § 5103(a) (West 
Supp. 2002).  In this case, there is no reasonable 
possibility that further assistance would aid in 
substantiating the appellant's claim for VA compensation 
benefits.  See 38 U.S.C.A. § 5103A(a)(1),(2) (West Supp. 
2002).  

II.  Service Connection for the Cause of the Veteran's 
Death

Service connection for the cause of the veteran's death 
may be granted if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312; see Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  
A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other conditions, was the 
immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2002); see Ashley v. Brown, 6 Vet. App. 52, 57 (1993).  A 
contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must 
be shown that it contributed substantially or materially, 
that it combined to cause death, or that it aided or lent 
assistance to the production of death.  38 C.F.R. 
§ 3.312(c) (2002); see Schoonover v. Derwinski, 
3 Vet. App. 166, 168-69 (1992).  It is not sufficient to 
show that it casually shared in producing death, but 
rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c). 

The appellant contends that the veteran's service-
connected PTSD contributed substantially and materially to 
cause his death.  She specifically contends that the 
veteran's PTSD symptomatology contributed substantially 
and materially to cause the veteran to provoke the events 
in October 1999 to lead the police to shoot him, knowing 
that his actions would cause them to shoot him, so that 
the veteran's death was in effect a "suicide by police."  

The veteran died in October 1999.  The Certificate of 
Death lists the immediate cause of death as gunshot wounds 
of the chest. 

At the time of the veteran's death, service connection had 
been established for PTSD, rated as 30 percent disabling 
from 1981, residuals of a gunshot wound to the lower 
abdomen, rated as noncompensably disabling, and residuals 
of a shell fragment wound to the left shoulder, right 
hand, and wrist, rated as noncompensably disabling.  These 
disabilities were based on multiple in-service traumatic 
incidents.  The medical evidence establishes that the 
veteran's PTSD manifested in symptoms that included 
recurrent anxiety, recurrent memories and nightmares of 
Vietnam, marital difficulties, recurrent interference with 
relationships and friendships, interference with sleep, 
and a history of problems with depression.  

After a review of the evidence of record, the Board finds 
that the evidence of record for and against the 
appellant's claim is in relative equipoise on the question 
of whether the veteran's service-connected PTSD and other 
service-connected disabilities contributed substantially 
or materially to cause his death.  The evidence weighing 
against the appellant's claim includes evidence that, in 
addition to his service-connected PTSD, the veteran had 
experienced pre-service and post-service psychological 
traumas that continued to affect him; he experienced 
abandonment and rejection as a child, and, in 1992 in his 
role as a state trooper hostage negotiator, the veteran 
was involved in the shooting of another veteran.  This 
post-service event involving the shooting of another 
veteran bothered the veteran in subsequent years and until 
his death.  The evidence also shows that the immediate 
cause of the veteran's death in October 1999 was gunshot 
wound to the chest as a result of having been shot by a 
police officer, rather than a direct suicide by the 
veteran.  

The evidence weighing in favor of the appellant's claim 
includes favorable medical opinion evidence that tends to 
show that the veteran's PTSD contributed to his death, 
written lay submissions, and personal hearing testimony.  
The favorable medical evidence includes a January 2002 
letter from a social worker to the effect that the veteran 
was "the most intense and angry man" she had ever met as a 
therapist, and that the veteran's experience in Vietnam 
"added to" his previous abandonment and rejection as a 
child.  A subsequent letter from the same social worker, 
dated in October 2002, reflects the opinion that it was 
"as likely as not" that the veteran's "PTSD was a primary 
or contributing factor in the death of" the veteran.  The 
final police report regarding the events that led to the 
veteran's death reflects that the veteran made comments 
shortly before provoking the final events that led to his 
death that indicated he was contemplating dying; these 
included statements such as "remember I want to be 
cremated."  The report also reflects that, in addition to 
early childhood issues and the 1992 police shooting 
incident, the things about which the veteran was 
distressed prior to his death included his Vietnam War 
experiences.  The appellant's personal hearing in October 
2002 before the undersigned member of the Board, and 
various testimony and lay statements from family and 
others, reflects that immediately prior to his death the 
veteran struggled with PTSD symptoms or concern about his 
Vietnam experiences.  A private psychological opinion 
dated in December 2002 reflects the opinion that it was 
"very likely that this veteran's service in Vietnam 
resulted in [PTSD] and is strongly contributory to his 
death."  

As the weight of the evidence for and against the 
appellant's claim is in relative equipoise on the question 
of whether the veteran's service-connected PTSD 
contributed substantially or materially to cause his 
death, the Board will resolve such reasonable doubt in the 
appellant's favor.  With the resolution of reasonable 
doubt in the appellant's favor, the Board finds that the 
veteran's service-connected PTSD contributed substantially 
or materially to cause his death, and that service 
connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.312. 


ORDER

Service connection for the cause of the veteran's death is 
granted.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

